Name: 79/171/EEC: Council Decision of 6 February 1979 authorizing prolongation or tacit renewal of certain Trade Agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-13

 Avis juridique important|31979D017179/171/EEC: Council Decision of 6 February 1979 authorizing prolongation or tacit renewal of certain Trade Agreements concluded between Member States and third countries Official Journal L 037 , 13/02/1979 P. 0031 - 0032****( 1 ) OJ NO L 326 , 29 . 12 . 1969 , P . 39 . ( 2 ) OJ NO L 44 , 15 . 2 . 1978 , P . 26 . COUNCIL DECISION OF 6 FEBRUARY 1979 AUTHORIZING PROLONGATION OR TACIT RENEWAL OF CERTAIN TRADE AGREEMENTS CONCLUDED BETWEEN MEMBER STATES AND THIRD COUNTRIES ( 79/171/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 69/494/EEC OF 16 DECEMBER 1969 ON THE PROGRESSIVE STANDARDIZATION OF AGREEMENTS CONCERNING COMMERCIAL RELATIONS BETWEEN MEMBER STATES AND THIRD COUNTRIES AND ON THE NEGOTIATION OF COMMUNITY AGREEMENTS ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS PROLONGATION OR TACIT RENEWAL BEYOND THE END OF THE TRANSITIONAL PERIOD HAS ALREADY BEEN AUTHORIZED SEVERAL TIMES BY THE COUNCIL IN THE CASE OF THE AGREEMENTS LISTED IN THE ANNEX , MOST RECENTLY BY ITS DECISION 78/147/EEC ( 2 ); WHEREAS THE MEMBER STATES CONCERNED HAVE AGAIN , WITH A VIEW TO AVOIDING INTERRUPTION IN THEIR COMMERCIAL RELATIONS WITH THE THIRD COUNTRIES CONCERNED , BASED ON AGREEMENTS , REQUESTED AUTHORIZATION TO PROLONG OR TACITLY TO RENEW THESE AGREEMENTS ; WHEREAS AUTHORIZATION HAS TO BE GRANTED ONLY FOR THE MAINTENANCE OF THESE RELATIONS , BASED ON AGREEMENTS , PENDING THEIR REPLACEMENT BY COMMUNITY AGREEMENTS ; WHEREAS SUCH AUTHORIZATION SHOULD NOT THEREFORE IN ANY WAY ADVERSELY AFFECT THE OBLIGATION ON MEMBER STATES TO AVOID AND , WHERE APPROPRIATE , TO ELIMINATE ANY INCOMPATIBILITY BETWEEN SUCH AGREEMENTS AND THE PROVISIONS OF COMMUNITY LAW ; WHEREAS THE PROVISIONS OF THE INSTRUMENTS TO BE EITHER PROLONGED OR TACITLY RENEWED WOULD NOT , FURTHERMORE , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS THE MEMBER STATES CONCERNED HAVE STATED THAT THE PROLONGATION OR TACIT RENEWAL OF THESE AGREEMENTS WOULD NOT BE LIKELY TO CONSTITUTE AN OBSTACLE TO EITHER THE OPENING OF COMMUNITY NEGOTIATIONS WITH THE THIRD COUNTRIES CONCERNED OR THE TRANSFER OF THE COMMERCIAL FABRIC THEREOF TO COMMUNITY AGREEMENTS , NOR WOULD IT , DURING THE PERIOD UNDER CONSIDERATION , HINDER THE ADOPTION OF THE NECESSARY MEASURES TO COMPLETE THE STANDARDIZATION OF THE IMPORT SYSTEMS OF THE MEMBER STATES ; WHEREAS , AT HE CONCLUSION OF THE CONSULTATIONS PROVIDED FOR IN ARTICLE 2 OF DECISION 69/494/EEC , IT WAS ESTABLISHED , AS THE AFORESAID DECLARATIONS BY THE MEMBER STATES CONFIRM , THAT THE PROVISIONS OF THE AGREEMENTS TO BE PROLONGED OR RENEWED DO NOT , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS , IN THESE CIRCUMSTANCES , THE AGREEMENTS MAY BE EITHER PROLONGED OR TACITLY RENEWED FOR A LIMITED PERIOD , HAS ADOPTED THIS DECISION : ARTICLE 1 THE TRADE AGREEMENTS BETWEEN MEMBER STATES AND THIRD COUNTRIES LISTED IN THE ANNEX HERETO MAY BE PROLONGED OR TACITLY RENEWED UP TO THE DATES SPECIFIED IN EACH CASE . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 6 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET**** BILAG - ANHANG - ANNEX - ANNEXE - ALLEGATO - BIJLAGE // MEDLEMSSTAT // TREDJELANDE // AFTALENS ART OG DATERING // UDLOEB EFTER FORLAENGELSE ELLER STILTIENDE VIDEREFOERELSE // // MITGLIEDSTAAT // DRITTLAND // ART UND DATUM DES ABKOMMENS // ABLAUF NACH VERLAENGERUNG ODER STILLSCHWEIGENDER VERLAENGERUNG // // MEMBER STATE // THIRD COUNTRY // TYPE AND DATE OF AGREEMENT // PROLONGED OR TACITLY RENEWED UNTIL // // ETAT MEMBRE // PAYS TIERS // NATURE ET DATE DE L ' ACCORD // ECHEANCE APRES PROROGATION OU TACITE RECONDUCTION // // STATO MEMBRO // PAESO TERZO // NATURA E DATA DELL ' ACCORDO // SCADENZA DOPO LA PROROGA O IL TACITO RINNOVO // // LID-STAAT // DERDE LAND // AARD EN DATUM VAN HET AKKOORD // VERVALDATUM NA AL DAN NIET STILZWIJGENDE VERLENGING // // BENELUX // HONDURAS // HANDELSAKKOORD // 30 . 1 . 1959 // 27 . 5 . 1980 // // JOEGOSLAVIE // HANDELSAKKOORD // 18 . 6 . 1958 // 30 . 6 . 1980 // // MAROKKO // HANDELSAKKOORD // 5 . 8 . 1958 // 30 . 6 . 1980 // DANMARK // INDONESIEN // HANDELSAFTALE // 9 . 9 . 1952 // 30 . 6 . 1980 // // MADAGASKAR // HANDELSAFTALE // 10 . 12 . 1965 // 25 . 6 . 1980 // // MAROKKO // HANDELSAFTALE // 26 . 7 . 1961 // 30 . 6 . 1980 // // SENEGAL // HANDELSAFTALE // 11 . 4 . 1962 // 10 . 7 . 1980 // // SPANIEN // HANDELSAFTALE // 1 . 7 . 1960 // 30 . 6 . 1980 // // TUNESIEN // HANDELSAFTALE // 8 . 6 . 1960 // 31 . 5 . 1980 // DEUTSCHLAND // AFGHANISTAN // HANDELSABKOMMEN // 31 . 1 . 1958 // 31 . 5 . 1980 // // ISLAND // HANDELSABKOMMEN // 20 . 5 . 1954 // 30 . 6 . 1980 // // JUGOSLAWIEN // HANDELSABKOMMEN // 11 . 6 . 1952 // // // PROTOKOLL // 16 . 7 . 1964 // 30 . 6 . 1980 // // PHILIPPINEN // HANDELSABKOMMEN // 28 . 2 . 1964 // 12 . 8 . 1980 // // TUERKEI // ABKOMMEN UEBER WARENVERKEHR // 16 . 2 . 1952 // 30 . 6 . 1980 // FRANCE // GRECE // ACCORD COMMERCIAL // 9 . 6 . 1962 // 30 . 6 . 1980 // // RAE ( REPUBLIQUE ARABE D ' EGYPTE ) // ACCORD COMMERCIAL // 10 . 7 . 1964 // 10 . 7 . 1980 // ITALIA // AUSTRIA // ACCORDO COMMERCIALE // 19 . 6 . 1949 // // // SCAMBIO DI LETTERE // 14 . 11 . 1961 // 30 . 6 . 1980 // // COLOMBIA // MODUS VIVENDI // 19 . 6 . 1952 // 19 . 6 . 1980 // // GRECIA // ACCORDO COMMERCIALE // 10 . 11 . 1954 // 30 . 6 . 1980 // // SOMALIA // ACCORDO COMMERCIALE E DI COOPERAZIONE ECONOMICA E TECNICA // 1 . 7 . 1960 // 30 . 6 . 1980 // // SPAGNA // ACCORDO COMMERCIALE // 28 . 6 . 1960 // // // PROCESSO VERBALE // 1 . 4 . 1967 // 8 . 6 . 1980 // // TURCHIA // ACCORDO COMMERCIALE // 24 . 1 . 1952 // 31 . 5 . 1980 //